  Case: 2:19-cr-00176-EAS Doc #: 414 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 1484




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                      Case No. 2:19-cr-176(16)
                                              JUDGE EDMUND A. SARGUS, JR.
       v.

JUAN ALFARO-ALVAREZ,

              Defendant.


                                         ORDER

       This matter is before the Court on the Government’s Motion to Dismiss the Superseding

Indictment against Juan Alfaro-Alvarez. (ECF No. 406.) The United States has confirmed that

Juan Alfaro-Alvarez passed away on September 22, 2020.

       The Superseding Indictment against Juan Alfaro-Alvarez is now DISMISSED.

       IT IS SO ORDERED.




1/15/2021                                        s/Edmund A. Sargus, Jr.
DATED                                            EDMUND A. SARGUS, JR.
                                                 UNITED STATES DISTRICT JUDGE
